 



AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS AMENDMENT NO. 1 to the SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the
“Amendment”) is dated December 22, 2005, by and among PETROQUEST ENERGY, L.L.C.,
a Louisiana limited liability company (“Borrower”); JPMORGAN CHASE BANK, N.A.
(individually as a lender and as agent, “Agent”); each of the Guarantors set
forth on the signature pages hereto and the financial institutions set forth on
the signature pages hereto, (“Lenders”).
R E C I T A L S:
     WHEREAS, Borrower, PetroQuest Energy, Inc., a Delaware corporation
(“Parent”), Agent, Calyon New York Branch, as Syndication Agent; J.P. Morgan
Securities, Inc., as Sole Lead Arranger and Sole Book Runner, and the Lenders
have entered into a Second Amended and Restated Credit Agreement dated
November 18, 2005 (as the same may have been and may hereafter be amended from
time to time, the “Credit Agreement”), pursuant to which Borrower amended and
restated a previously existing credit facility dated May 13, 2003; and
     WHEREAS, Borrower, Parent, Agent and the Lenders desire to amend the Credit
Agreement as herein set forth.
     NOW THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Definitions. Unless the context hereof indicates otherwise, all
capitalized terms used herein shall have the same meaning as such capitalized
terms are defined in the Credit Agreement.
     2. Amendments to the Credit Agreement. The Credit Agreement is, subject to
the satisfaction of the conditions precedent set forth in Section 3 hereof,
hereby amended as follows:
          (a) Section 2.2.1, Borrowing Base, of the Credit Agreement is hereby
amended by deleting the section in its entirety and substituting the following:
     “2.2.1 Until the date as of which the Borrowing Base is next redetermined
pursuant to Section 2.2.2, the Borrowing Base shall be $40,000,000, as reduced
by Section 2.2.5.”
          (b) Section 6.28.1, Debt Coverage Ratio, of the Credit Agreement is
hereby amended by deleting the section in its entirety and substituting the
following:
     “6.28.1 Debt Coverage Ratio. The Borrower will not permit the ratio of
(A) Consolidated Indebtedness to (B) annualized Consolidated EBITDDA,

 



--------------------------------------------------------------------------------



 



determined on a rolling four quarter basis (and taking into account, on a
proforma basis, the revenues and expenses attributable to any Oil and Gas
Properties acquired during the rolling four quarter period and deducting any
revenues and expenses attributable to Oil & Gas Properties disposed of during
such period) to be greater than 3.00 to 1.00.”
     3. Conditions Precedent to Effectiveness of Amendment. This Amendment shall
become effective when, and only when, each of the conditions below has been
complied with to the satisfaction of the Agent and the Lenders and the documents
required below have been delivered to the Agent and the Lenders:
     (a) Counterparts of this Amendment duly executed by Borrower, Guarantors
and Lenders;
     (b) A copy of the resolutions approving this Amendment, and authorizing the
transactions contemplated herein duly adopted by the Managers of Borrower,
accompanied by a certificate of the duly authorized Secretary of Borrower,
certifying that such copy is a true and correct copy of the resolutions duly
adopted by the Managers of Borrower, and that such resolutions constitute all
the resolutions adopted with respect to such transactions, and have not been
amended, modified or revoked in any respect and are in full force and effect as
of the date hereof;
     (c) A copy of the resolutions approving this Amendment, and authorizing the
transactions contemplated herein duly adopted by the Board of Directors or
Members of each Guarantor, as the case may be, accompanied by a certificate of
the duly authorized Secretary of such Guarantor, certifying that such copy is a
true and correct copy of the resolutions duly adopted by the Board of Directors
or Members of such Guarantor, and that such resolutions constitute all the
resolutions adopted with respect to such transactions, and have not been
amended, modified or revoked in any respect and are in full force and effect as
of the date hereof;
     (d) There shall not have been, in the sole judgment of Lenders, any
material adverse change in the financial condition, business or operations of
Borrower or any Guarantor;
     (e) Payment of all fees required to be paid to the Lenders in connection
with this Amendment;
     (f) Payment by Borrower of the fees and expenses of counsel to Lenders in
connection with the preparation and negotiation of this Amendment and all
documents and instruments contemplated hereby; and
     (g) The execution and delivery of such additional documents and instruments
which the Agent and its counsel may deem necessary to effectuate this Amendment
or any document executed and delivered to Lenders in connection herewith or
therewith.

 



--------------------------------------------------------------------------------



 



     4. Representations and Warranties of Borrower. Borrower represents and
warrants as follows:
     (a) Borrower and Guarantors are each duly authorized and empowered to
execute, deliver and perform this Amendment and all other instruments referred
to or mentioned herein to which it is a party, and all action on its part
requisite for the due execution, delivery and the performance of this Amendment
has been duly and effectively taken. This Amendment, when executed and
delivered, will constitute valid and binding obligations of Borrower and
Guarantors, as the case may be, enforceable against such party in accordance
with its terms. This Amendment does not violate any provisions of the Articles
of Organization or limited liability agreement of Borrower, the Certificate of
Incorporation or By-Laws of any Guarantor, or any contract, agreement, law or
regulation to which Borrower or Guarantors are subject, and does not require the
consent or approval of any regulatory authority or governmental body of the
United States or any state;
     (b) After giving affect to this Amendment, the representations and
warranties contained in the Credit Agreement, as amended hereby, and any other
Loan Document executed in connection herewith or therewith, are true, correct
and complete on and as of the date hereof as though made on and as of the date
hereof; and
     (c) After giving affect to this Amendment, no event has occurred and is
continuing which constitutes a Default or Unmatured Default.
     5. Reference to and Effect on the Loan Documents.
     (a) Upon the satisfaction of the conditions contained in Section 3 hereof
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import, and each reference in the Loan
Documents shall mean and be a reference to the Credit Agreement as amended
hereby.
     (b) Except as specifically amended above, the Credit Agreement, the Notes,
and all other instruments securing or guaranteeing Borrower’s obligations to
Lenders, including the Collateral Documents, as amended (collectively, the
“Security Instruments”), shall remain in full force and effect and are hereby
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Instruments and all collateral described therein do and shall continue
to secure the payment of all obligations of Borrower and Guarantors under the
Credit Agreement, as amended hereby, and the Notes, and under the other Security
Instruments.
     (c) Each of the Guarantors hereby expressly (i) acknowledges the terms of
this Amendment; (ii) ratifies and affirms its obligations under its Guaranty
Agreement dated November 18, 2005, in favor of the Agent and the Lenders;
(iii) acknowledges, renews and extends its continued liability under its
Guaranty Agreement and agrees that its Guaranty Agreement remains in full force
and effect; and (iv) guarantees to the Agent and the Lenders to promptly pay
when due all amounts owing or to be owing by it under its Guaranty Agreement
pursuant to the terms and conditions thereof.

 



--------------------------------------------------------------------------------



 



     (d) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Lender under any of the
Security Instruments, nor constitute a waiver of any provision of any of the
Security Instruments.
     6. Waiver. As additional consideration for the execution, delivery and
performance of this Amendment by the parties hereto and to induce Lenders to
enter into this Amendment, Borrower and Guarantors each warrants and represents
to Lenders that, to the knowledge of Borrower and Guarantors, no facts, events,
statuses or conditions exist or have existed which, either now or with the
passage of time or giving of notice, or both, constitute or will constitute a
basis for any claim or cause of action against Lenders or any defense to (i) the
payment of any obligations and indebtedness under the Notes and/or the Security
Instruments, or (ii) the performance of any of its obligations with respect to
the Notes and/or the Security Instruments, and in the event any such facts,
events, statuses or conditions exist or have existed, Borrower and Guarantors
each unconditionally and irrevocably waive any and all claims and causes of
action against Lenders and any defenses to its payment and performance
obligations in respect to the Notes and the Security Instruments arising prior
to the date of this Amendment.
     7. Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Lenders in connection with the preparation, reproduction, execution
and delivery of this Amendment and the other instruments and documents to be
delivered hereunder, including the reasonable fees and out-of-pocket expenses of
counsel for Lenders. In addition, Borrower shall pay any and all fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save Lenders harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omitting to pay such fees.
     8. Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same instrument.
     9. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.
     10. Final Agreement. THIS WRITTEN AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed in multiple counterparts, each of which is an original instrument
for all purposes, all as of the day and year first above written.

            “Borrower”


PETROQUEST ENERGY, L.L.C.
      By:   PetroQuest Energy Inc., its sole member                            
  By:   /s/ Michael O. Aldridge         Michael O. Aldridge        Chief
Financial Officer   

 



--------------------------------------------------------------------------------



 



         

            “Guarantors”


PETROQUEST ENERGY, INC.
      By:   /s/ Michael O. Aldridge         Michael O. Aldridge        Chief
Financial Officer        PITTRANS, INC.
      By:   /s/ Michael O. Aldridge         Michael O. Aldridge, Chief Financial
Officer                TDC ENERGY, LLC
      By:   /s/ Michael O. Aldridge         Chief Financial Officer             

 



--------------------------------------------------------------------------------



 



            “Lenders”


JPMORGAN CHASE BANK, N.A.,
As the Agent, a Lender and LC Issuer
      By:   /s/ Jo Linda Papadakis         Jo Linda Papadakis, Vice President   
            CALYON NEW YORK BRANCH,
As a Lender and as Syndication Agent
      By:   /s/ Darrell Stanley        Name:   Darrell Stanley       Title:  
Director              By:   /s/ Michael Willis         Name:   Michael Willis   
    Title:   Vice President        MACQUARIE BANK LIMITED,
As a Lender
      By:   /s/ Clive Stocker        Name:   Clive Stocker        Title:  
Associate Director              By:   /s/ Thomas Cullinan        Name:   Thomas
Cullinan        Title:   Attorney     

 